Detailed action
Summary
1. The office action is in response to the amendment filed on 5/09/2022.
2. Claims 11-16 and 18-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 11-16 and 18-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 11. The prior art fails to teach “…a plurality of modular converter units each disposed in a respective one of said separate fluid-tight encapsulation housings; said plurality of modular converter units having converter valves each including power semiconductor switches, an electrically insulating insulation fluid at least partly filling said plurality of separate encapsulation housings for electrically insulating said power semiconductor switches disposed in said plurality of separate encapsulation housings; and gas-insulated or liquid-insulated electrical lines interconnecting said plurality of modular converter units to form said converter”.

Dependent claims 12-16 and 18-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160192540 Riedel et al. disclose electric converter with compact module arrangement for subsea applications.
US 20180331017 Straber disclose power semiconductor module for a motor vehicle and motor vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                         /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838